Citation Nr: 0921041	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-36 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable  rating for a bilateral 
hearing loss disability prior to April 17, 2008.  

2.  Entitlement to an increased rating in excess of 20 
percent disabling for a bilateral hearing loss disability as 
of April 17, 2008.

3.  Entitlement to an increased rating in excess of 10 
percent disabling for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Veteran and Observer 


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision, which continued 
the Veteran's noncompensable rating for a bilateral hearing 
loss disability, effective June 1, 2003.  During the pendency 
of the appeal, the RO increased the evaluation for a 
bilateral hearing loss disability to 20 percent, effective 
April 17, 2008.  The Board notes, with respect to increased 
ratings, that with a claim for an original or increased 
rating, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, when a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  

The Veteran testified before the undersigned at a September 
2007 video conference hearing.  A transcript has been 
associated with the claims file.  

The claim regarding tinnitus is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the November 2004 audiometric evaluation, the 
Veteran had an average 53 decibel loss in the right ear 
(Level III) and a 50 decibel loss in the left ear (Level 
III).  (The graphical results were interpreted by a VA 
examiner in February 2009.)

2.  During the November 2005 VA audiometric evaluation, the 
Veteran had an average 48 decibel loss for the right ear with 
92 percent speech recognition ability (Level 1), and a 50 
decibel loss in the left ear with a 76 percent speech 
recognition ability (Level IV).
  
3.  Audiometric testing in April 2008 shows an average 60 
decibel loss with a speech recognition score of 78 percent in 
the right ear (Level III) and a 59 decibel loss with a speech 
recognition score of 56 percent in the left ear (Level VII).


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's 
service-connected bilateral hearing loss disability prior to 
April 17, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 6100 
(2008). 

2.  The criteria for an evaluation in excess of 20 percent 
for a bilateral hearing loss disability as of April 17, 2008 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000)(the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's increased rating claim 
for a bilateral hearing loss disability.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in December 2004 fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Lack of prejudicial harm may be shown in 
three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This is not an 
exclusive list of ways that error may be shown to be non 
prejudicial.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the Veteran a December 2004 letter, which requested that the 
Veteran provide evidence describing how his disability had 
worsened.  In addition, the Veteran was questioned about the 
effect that worsening has on his daily life during the course 
of the April 2008 VA examination performed in association 
with this claim.  The Veteran provided statements during his 
video conference hearing in September 2005, in which he 
detailed the impact of his disability on his life.  The Board 
finds that the notice given, the questions directly asked and 
the responses provided by the Veteran both at interview and 
in his own statements show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his daily life.  As the Board finds the 
Veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the Veteran is 
service connected for bilateral hearing loss.  As will be 
discussed below, hearing loss is rated under Diagnostic Code 
6100, 38 C.F.R. 4.85.  This is the only diagnostic code to 
rate this disability and it is not cross referenced to any 
other codes for the purposes of evaluation.  See id.  
Furthermore, there is no single measurement or test that is 
required to establish a higher rating.  On the contrary, 
entitlement to a higher disability rating would be satisfied 
by evidence demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.  
See id.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores.  

As to the third element, the Board notes that the Veteran was 
provided such notice in a March 2008 letter.  The Board finds 
that the third element of Vazquez-Flores is satisfied.  See 
id.  

As to the fourth element, the December 2004 and the March 
2008 letters provided notice of the types of evidence, both 
medical and lay, including employment records, that could be 
submitted in support of his claim.  The Board finds that the 
fourth element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
November 2005 and April 2008.  The Veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings. 
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.

II.	Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 20 percent for his bilateral hearing loss.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Board notes that the Veteran was originally awarded 
service connection for his bilateral hearing loss disability 
in an unappealed October 2003 rating decision.  In December 
2004, the Veteran filed a claim for an increased rating.  As 
discussed in the Introduction, the Veteran's increased rating 
claim was denied on January 2005.  It was thereafter 
increased from 0 percent to 20 percent on May 2008.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 
(2008).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

In September 2003 VA authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
50
55
LEFT
45
40
40
50
55

The average pure tone thresholds for the right and left ears 
were 46 percent.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 88 
percent in the left ear.  On Table VI, the Veteran's right 
ear hearing merits a Level I and his left ear hearing merits 
a Level II.  Using Table VII, the Veteran is entitled to a 
noncompensable rating.  

The Veteran submitted to a private audiometric examination in 
November 2004.  This report provided results in graphical 
form.  Neither the Board nor the RO may interpret graphical 
representations of audiometric data.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).  In October 2007, the Board remanded 
this matter for a VA examination to determine the current 
nature and severity of his bilateral hearing loss.  In 
February 2009, a VA audiologist interpreted the hearing graph 
of the November 2004 audiometric examination.  As 
interpreted, the November 2004 audiometric studies reveal 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
55
60
LEFT
45
45
45
55
55

The puretone thresholds average for the right ear was 53 and 
the average for the left ear was 50.  Speech recognition was 
not performed at the November 2004 examination.  On Table 
VIA, the Veteran's right ear hearing merits a Level III and 
his left ear hearing merits a Level III.  Using Table VII, 
the Veteran is entitled to a noncompensable rating.  

During a November 2005 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
50
55
LEFT
45
40
50
55
55

Average pure tone threshold for the right ear was 48 and for 
the left ear was 50.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 76 
percent in the left ear.  The examiner noted that the pure 
tone test results were consistent with the September 2003 
examination with a moderate to moderately-severe 
sensorineural hearing loss with excellent word recognition 
ability in the right ear and good word recognition ability in 
the left ear.  On Table VI, the Veteran's right ear hearing 
merits a Level I and his left ear hearing merits a Level IV.  
Using Table VII, the Veteran is also entitled to a 
noncompensable rating.  

In April 2008, the Veteran submitted to a VA authorized 
audiological evaluation wherein, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
50
60
75
LEFT
55
55
55
60
65

The puretone thresholds average for the right ear was 60 and 
the average for the left ear was 59.  Speech recognition 
ability measured 78 percent in the right ear and 56 percent 
in the left ear. On Table VI, the Veteran's right ear hearing 
merits a Level III and his left ear hearing merits a Level 
VII.  Using Table VII, the Veteran is entitled to a rating of 
20 percent.

Alternatively, the regulations have two provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 
1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds in 
each of the specified frequencies of 1000, 2000, 3000, and 
4000 Hertz are 55 decibels or more, an evaluation can be 
based either on Table VI or Table VIa, whichever results in a 
higher evaluation.  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  The 
Veteran's bilateral hearing does not meet this standard.  

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment 
that is an extreme handicap in the presence of any 
environmental noise, and a speech discrimination test 
conducted in a quiet room with amplification of sound does 
not always reflect the extent of impairment experienced in 
the ordinary environment.  Id.  However, in this case, the 
audiometric results from the VA examination do not meet the 
38 C.F.R. § 4.86(b) criteria and the Veteran's disability 
cannot be evaluated under the alternative rating scheme.

Based upon the foregoing, there is no evidence that the 
Veteran's bilateral hearing loss disability meets the 
criteria for a compensable rating prior to April 17, 2008.  
Further, the results of the April 2008 VA audiometric 
examination report provides that the Veteran was entitled to 
a 20 percent rating, but no more.  See 38 C.F.R. § 4.85.  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
bilateral hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The Veteran, as a lay person, 
is competent to submit evidence of how the hearing loss 
affects his everyday life.  See Layno v. Brown, 6 Vet. App. 
465, 469- 470 (1994) (finding that lay testimony is competent 
when it regards features or symptoms of injury or illness).  

The September 2003 and January 2005 VA examinations and the 
November 2004 private examination were conducted before the 
examination worksheets were revised to include the effects of 
hearing loss disability on occupational functioning and daily 
life and as such it does not describe the impact of the 
Veteran's hearing loss.  Despite this deficiency, the Veteran 
submitted to an audiological examination in April 2008, 
conducted after the revision to the examination worksheet.  
In the April 2008 examination report, the Veteran's hearing 
loss interfered with his ability to understand speech.  He 
noted a difficulty with conversations while riding in an 
automobile or talking over the phone.  He also noted 
difficulty hearing in the presence of competing noise.  He 
reported having to face the speaker in a conversation.  While 
the earlier examinations lack the requisite information 
needed for a sufficient VA audiologic examination, the 
Veteran has not reported to VA that there was any prejudiced 
caused by a deficiency in the examination.  

As the RO considered and assigned a staged disability rating 
for the Veteran's claim of an increased disability rating, 
the guidance of the Court in Hart v. Mansfield, supra, has 
been followed.

The Board finds that the noncompensable evaluation currently 
assigned adequately reflects the impairment experienced by 
the Veteran.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. 
Derwinski, 1 Vet. APP. 49, 55 (1990).  


ORDER

Entitlement to an increased rating in excess of 0 percent 
disabling for a bilateral hearing loss disability, prior to 
April 17, 2008, is denied.

Entitlement to an increased rating in excess of 20 percent 
disabling for a bilateral hearing loss disability, as of 
April 17, 2008, is denied.  




REMAND

The Veteran brought a claim of increased rating for tinnitus.  
In January 2005, the RO denied the claim and continued the 
current rating of 10 percent disabling for tinnitus.  The 
Veteran thereafter filed a timely Notice of Disagreement.  No 
Statement of the Case (SOC) has yet been issued.  The claim 
must be remanded to allow the RO to provide the Veteran with 
a SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC as to the 
issue of entitlement to an initial rating 
in excess of 10 percent for tinnitus.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


